

                                             Exhibit 10.2


AMENDMENT TO EMPLOYMENT AGREEMENT


    This Amendment to the September 1, 2017 Employment Agreement (as amended
from time to time, the “Employment Agreement”) between East West Bancorp, Inc.
(“Company”) and Catherine Zhou (“Employee”) is entered into as of this 2nd of
October, 2020 by and between Company and Employee.


    The following terms and conditions of the Employment Agreement are hereby
modified:


1.Section 2 (Term of Contract) of the Agreement is hereby modified in its
entirety to read as follows: This Agreement and employment under this Agreement
shall terminate on October 2, 2021, unless extended by Company.


2.Except as expressly agreed to herein, the Employment Agreement between the
parties shall remain in force and effect.



EAST WEST BANCORP, INC./s/ GARY TEOGary TeoHead of Human Resources/s/ CATHERINE
ZHOUEmployee: Catherine Zhou

    







